Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 
DETAILED ACTION
 	This action is responsive to the amendment filed with an RCE on 12/09/2020.  Claims 47, 50, 53 and 55 have been amended.  Claims 47-61 are pending in the case.  

Response to Arguments
Applicant’s arguments with respect to claims 47-61 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
		

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 47-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceze et al (US 20110258532 A1) and in view of Zhu et al (US 20120260157 A1), in further view of Desai et al (US 7386835 B1) and in further view of Quine (US 20120290940 A1).
Referring to claims 47 and 50 and 55, Ceze discloses a method of providing visualization of data from a server to a client device, comprising:
generating a display tree, for selectively displaying at the client device to a user, by combining a display object tree and a display item tree, (as shown in Fig. 18 and [0124]-[0125] of Ceze, the display tree is a combination of a cached DOM tree and the currently constructed DOM tree, such as DOM tree shown in Fig. 2 and [0069] of Ceze) 
assigning a plurality of display objects to each of a plurality of vertices that are organized as the display tree; (as shown in Fig. 2 and [0069] of Ceze, display objects are each of the vertices of the DOM tree)
generating a difference tree based on comparing the display tree to a cached copy of the display tree; (as shown in Fig. 18 and [0124]-[0125] of Ceze, the current version of the constructed DOM tree is based on comparing the cached copy of the DOM tree, such as shown of different version of the DOM tree in Fig. 2 of Ceze) and
transmitting a description of the difference tree, wherein the display object tree comprises the plurality of vertices configured for a current time, wherein the display item tree comprises the plurality of vertices configured for a previous time, (as shown in Fig. 18 and [0124]-[0125] of Ceze, the display tree is a combination of a cached DOM tree and the currently constructed DOM tree vs. a previously cached tree from previous time at step 1806 and [0072]-[0073] of Ceze where the trees have different a plurality of vertices, such as DOM tree in Fig. 2 with vertices of 66, 68, 70 of that particular DOM tree)
wherein a patched display tree is generated based on patching the cached copy of the display tree with the difference tree, (as shown in Fig. 18 and [0124]-[0125] of Ceze, the current version of the 
Ceze does not discloses “wherein the mask is used to limit a transmission of the corresponding vertex and the transmission occurring only if the mask indicates the corresponding vertex or the at least one descendant is visible” and “wherein the cached copy of the display tree is synchronized between the server and the client device.”
However, Zhu discloses wherein the mask is used to limit a transmission of the corresponding vertex and the transmission occurring only if the mask indicates the corresponding vertex or the at least one descendant is visible ([0029]-[0030] of Zhu, the proxy server 206 may identify modified and new/deleted rendering tree elements by cache checking 216 if any changes to the content, style properties, layout information, or location of visible DOM elements in a DOM tree has occurred therefore only check the visible portion of the DOM elements that is updated and sending the only updated visible portion to render at the server side).
Further, Zhu discloses wherein the cached copy of the display tree is synchronized between the server and the client device ([0022] of Zhu, cached copy of the DOM element is synchronized with the server).
Ceze and Zhu are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Ceze’s DOM tree with tree with updating only the changed portion of the visual element taught by Zhu because doing so to provide user with the most up to date, real time synchronized version of document/data.
Ceze in view of Zhu do not specifically disclose “wherein the display object tree comprises at least one of a data portion and a graphics portion”; and the mask “comprises a Boolean function with an argument corresponding to at least one descendant of a corresponding vertex.”
a graphics portion (Fig. 3 and col. 8, line 3-35 of Desai, icons in the DOM tree including at least a graphic portion on the icon associated with the DOM tree as tree objects) and the mask comprises a Boolean function with an argument corresponding to at least one descendant of a corresponding vertex (Fig. 3 and col. 8, lines 3-56 of Desai, where the child where the child can disappear from being displayed when the tree is collapsed, e.g., “+” collapses the child node, or child will be show when the tree is expanded, e.g., “-“ expand the child node.  Boolean function is only 0s and 1s in a programming logic gates and the expression of the functionality that allows the child node to expand to show, as explained in [0265] of current Specification “the mask comprises a Boolean function with an argument corresponding to at least one descendant of a corresponding vertex” and the [0265] of current Specification defines it as “Masks are a way to limit which descendants of a vertex are visible. A mask is a boolean function mask (link ) , returning True if, given mas k is in effect for the parent, and a descendant characterized by link is visible. A few examples:  (1) Expansion mask: True/False for an expanded/collapsed object. For an expanded object, all descendants are visible, for a collapsed one, none” where Desai disclose the “expansion mask)
Ceze and Zhu and Desai are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Ceze’s DOM tree with tree with updating only the changed portion of the visual element taught by Zhu and method of expanding/collapse child tree nodes taught by Desai because doing so to provide user any related child node information and enable children of parent array to be displayed.  Col. 8, lines 3-25 of Desai.
Ceze and Zhu and Desai do not specifically disclose “creating a mask specifying visual characteristics of the plurality of vertices, wherein the visual characteristics of a given vertex simultaneously controls display attributes of all display objects assigned to the given vertex” and “wherein each of one or more vertices of the patched display tree that are excluded from the plurality 
However, Quine discloses creating a mask specifying visual characteristics of the plurality of vertices, wherein the visual characteristics of a given vertex simultaneously controls display attributes of all display objects assigned to the given vertex.  (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)
Further, Quine disclose wherein each of one or more vertices of the patched display tree that are excluded from the plurality of vertices of the display tree comprises the mask that configures display objects associated with the corresponding vertex to be invisible (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)
Ceze and Zhu and Desai and Quine are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Ceze’s DOM tree with tree with updating only the changed portion of the visual element taught by Zhu and method of expanding/collapse child tree nodes taught by Desai and assigning object script for visual representation as taught by Quine because doing so to indicate grouping of certain shared/common characteristics of data models so when one element is updated visually, to save user time and computer power, the shared characteristics of the elements are also updated.  ([0017] of Quine)

 	Referring to claims 48 and 51 and 56, Ceze in view of Zhu and Desai and Quine disclose the method of claim 47, wherein the visual characteristics include information about whether or not each of the plurality of vertices are visually occluded. (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)

 	Referring to claims 49 and 52 and 57, Ceze in view of Zhu and Desai and Quine disclose the method of claim 47, further comprising:
selectively updating, upon occurrence of an event, a value of at least one display object of the plurality of display objects depending on whether or not the at least one display object is assigned to a vertex that is occluded from view. (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)

 	Referring to claim 53, Ceze discloses a method of displaying data on a user interface at a client device, comprising: receiving a description of a difference tree from a server;
patching a cached copy of a display tree with the difference tree to generate a patched display tree, the display tree comprising a plurality of vertices, wherein each vertex has one or more associated display objects; (as shown in Fig. 18 and [0124]-[0125] of Ceze, the current version of the constructed DOM tree is based on comparing the cached copy of the DOM tree, such as shown of different version 
applying the visual characteristic of a given vertex to all display objects associated with the given vertex; (as shown in Fig. 2 and [0069] of Ceze, visual characteristics to all display objects)
wherein the display tree is generated based on a display object tree and a display item tree, wherein the display object tree comprises the plurality of vertices configured for a current time, wherein the display item tree comprises the plurality of vertices configured for a previous time, (as shown in Fig. 18 and [0124]-[0125] of Ceze, the display tree is a combination of a cached DOM tree and the currently constructed DOM tree vs. a previously cached tree from previous time at step 1806 and [0072]-[0073] of Ceze where the trees have different a plurality of vertices, such as DOM tree in Fig. 2 with vertices of 66, 68, 70 of that particular DOM tree).
Ceze does not discloses “wherein the mask is used to limit a reception of the corresponding vertex and the reception occurring only if the mask indicates the corresponding vertex or the at least one descendant is visible” and “wherein the cached copy of the display tree is synchronized between the server and the client device.” or the at least one descendant
However, Zhu discloses wherein the mask is used to limit a reception of the corresponding vertex and the reception occurring only if the mask indicates the corresponding vertex or the at least one descendant is visible ([0029]-[0030] of Zhu, the proxy server 206 may identify modified and new/deleted rendering tree elements by cache checking 216 if any changes to the content, style properties, layout information, or location of visible DOM elements in a DOM tree has occurred therefore only check the visible portion of the DOM elements that is updated and sending the only updated visible portion to render at the server side).

Ceze and Zhu are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Ceze’s DOM tree with tree with updating only the changed portion of the visual element taught by Zhu because doing so to because doing so to provide user with the most up to date, real time synchronized version of document/data.
Ceze and Zhu do not specifically disclose the mask “comprises a Boolean function with an argument corresponding to at least one descendant of a corresponding vertex.”
However, Desai discloses the mask comprises a Boolean function with an argument corresponding to at least one descendant of a corresponding vertex (Fig. 3 and col. 8, lines 3-56 of Desai, where the child where the child can disappear from being displayed when the tree is collapsed, e.g., “+” collapses the child node, or child will be show when the tree is expanded, e.g., “-“ expand the child node.  Boolean function is only 0s and 1s in a programming logic gates and the expression of the functionality that allows the child node to expand to show, as explained in [0265] of current Specification “the mask comprises a Boolean function with an argument corresponding to at least one descendant of a corresponding vertex” and the [0265] of current Specification defines it as “Masks are a way to limit which descendants of a vertex are visible. A mask is a boolean function mask (link ) , returning True if, given mas k is in effect for the parent, and a descendant characterized by link is visible. A few examples:  (1) Expansion mask: True/False for an expanded/collapsed object. For an expanded object, all descendants are visible, for a collapsed one, none” where Desai disclose the “expansion mask)
Ceze and Zhu and Desai are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at 
Ceze and Zhu and Desai do not specifically disclose “the display tree further comprising a corresponding mask defining a visual characteristic of each vertex in the plurality of vertices” and “updating a widget display tree based on the patched display tree; and displaying, on the user interface, visual information described in the widget display tree in a manner consistent with the visual characteristics described in the corresponding mask” and “wherein each of one or more vertices of the patched display tree that are excluded from the plurality of vertices of the display tree comprises the mask that configures display objects associated with the corresponding vertex to be invisible.”
However, Quine discloses the display tree further comprising a corresponding mask defining a visual characteristic of each vertex in the plurality of vertices and updating a widget display tree based on the patched display tree; and displaying, on the user interface, visual information described in the widget display tree in a manner consistent with the visual characteristics described in the corresponding mask,  (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)
Further, Quine disclose wherein each of one or more vertices of the patched display tree that are excluded from the plurality of vertices of the display tree has the mask that configures display objects associated with the corresponding vertex to be invisible (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)
Ceze and Zhu and Desai and Quine are analogous art because both references concern DOM data element rendering technique.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Ceze’s DOM tree with updating only the changed portion of the visual element taught by Zhu and method of expanding/collapse child tree nodes taught by Desai and assigning object script for visual representation as taught by Quine because doing so to indicate grouping of certain shared/common characteristics of data models so when one element is updated visually, to save user time and computer power, the shared characteristics of the elements are also updated.  ([0017] of Quine)

Refereeing to claim 54, Ceze in view of Zhu and Desai and Quine disclose the method of claim 53, wherein the visual characteristics include information about whether or not each of the plurality of vertices are visually occluded. (as shown in Figs. 14-19 and [0017], [0315] of Quine, where the data scheme contains data scripts where the values of the object models in the logic tree can be assigned a certain visual representation such as “greyed out” or other visual manner to demonstrate a shared characteristics and any change to them may be propagated to all other instances of the compound widget)

Referring to claim 58, Ceze in view of Zhu and Desai and Quine disclose the method of claim 57, wherein the mask is a boolean function.  (Fig. 3 and col. 8, lines 3-56 of Desai, where the child where the child can disappear from being displayed when the tree is collapsed, e.g., “+” collapses the child node, or child will be show when the tree is expanded, e.g., “-“ expand the child node.  Boolean function is only 0s and 1s in a programming logic gates and the expression of the functionality that allows the child node to expand to show, as explained in [0265] of current Specification “the mask comprises a Boolean function with an argument corresponding to at least one descendant of a corresponding vertex” and the [0265] of current Specification defines it as “Masks are a way to limit which descendants of a vertex are visible. A mask is a boolean function mask (link ) , returning True if, given mas k is in effect for the parent, and a descendant characterized by link is visible. A few examples:  (1) Expansion mask: True/False for an expanded/collapsed object. For an expanded object, all descendants are visible, for a collapsed one, none” where Desai disclose the “expansion mask)

 	Referring to claim 59, Ceze in view of Zhu and Desai and Quine disclose the method of claim 57, wherein the description of the difference tree is transmitted using a reference/optimistic/screen/typed value (ROST) data transfer format.  ([0046] of the current Specification recites “In one exemplary aspect, a data transfer format called ROST (reference/optimistic/screen/typed value) is disclosed. Example advantages offered by the 25ROST format include reduction of data bandwidth when transferring a data view from a server to a client, the ability to perform fast refreshes at the server-side, supporting data view sharing by multiple users, resolving conflicts among data edits when multiple users attempt to concurrently change value of a given data field at the server, and so on.” And [0048] of current Specification recites “The ROST format, e.g., allows for client device-specific viewing of data to each user.”  Here, [0001] of Quine, the downloaded data can be tailored to the capabilities of the specific client device).

Referring to claim 60, Ceze in view of Zhu and Desai and Quine disclose the method of claim 53, wherein the mask is a boolean function.  (Fig. 3 and col. 8, lines 3-56 of Desai, where the child where the child can disappear from being displayed when the tree is collapsed, e.g., “+” collapses the child node, or child will be show when the tree is expanded, e.g., “-“ expand the child node.  Boolean function is only 0s and 1s in a programming logic gates and the expression of the functionality that allows the child node to expand to show, as explained in [0265] of current Specification “the mask comprises a Boolean function with an argument corresponding to at least one descendant of a corresponding vertex” and the [0265] of current Specification defines it as “Masks are a way to limit which descendants of a vertex are visible. A mask is a boolean function mask (link ) , returning True if, given mas k is in effect for the parent, and a descendant characterized by link is visible. A few examples:  (1) Expansion mask: True/False for an expanded/collapsed object. For an expanded object, all descendants are visible, for a collapsed one, none” where Desai disclose the “expansion mask)

Referring to claim 61, Ceze in view of Zhu and Desai and Quine disclose the method of claim 53, wherein the description of the difference tree is transmitted using a reference/optimistic/screen/typed value (ROST) data transfer format.  ([0046] of the current Specification recites “In one exemplary aspect, a data transfer format called ROST (reference/optimistic/screen/typed value) is disclosed. Example advantages offered by the 25ROST format include reduction of data bandwidth when transferring a data view from a server to a client, the ability to perform fast refreshes at the server-side, supporting data view sharing by multiple users, resolving conflicts among data edits when multiple users attempt to concurrently change value of a given data field at the server, and so on.” And [0048] of current Specification recites “The ROST format, e.g., allows for client device-specific viewing of data to each user.”  Here, [0001] of Quine, the downloaded data can be tailored to the capabilities of the specific client device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/
Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145